UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4502


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEAN NELSON SEAGERS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:06-cr-00967-PMD-1)


Submitted:   March 23, 2016                 Decided:   March 29, 2016


Before KING and SHEDD, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant.   Sean Kittrell, Assistant United
States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dean Nelson Seagers appeals the district court’s judgment

revoking his term of supervised release and sentencing him to a

term    of   24     months’     imprisonment,          to     run    concurrent   with   his

state sentence.           In accordance with Anders v. California, 386
U.S. 738 (1967), Seagers’ counsel has filed a brief certifying

that    there     are    no    meritorious           issues    for    appeal.      Although

informed of his right to file a pro se brief, Seagers has not

done so.     We affirm the district court’s judgment.

       “We review a district court’s ultimate decision to revoke a

defendant’s supervised release for abuse of discretion.”                             United

States v. Padgett, 788 F.3d 370, 373 (4th Cir. 2015).                             Here, the

district court did not abuse its discretion in revoking Seagers’

supervised release because the revocation was based on Seagers’

arrest and convictions for several state narcotic offenses.                              See

United States v. Spraglin, 418 F.3d 479, 480-81 (5th Cir. 2005)

(per curiam) (relying on constitutional protections afforded a

defendant      at    a   criminal         trial,     including       higher   standard    of

proof    for      criminal          conviction,        to     conclude     that    criminal

conviction pending appeal satisfies preponderance standard for

finding supervised release violation).

       Turning      to   the    sentence         imposed      by    the   district   court,

“[w]e will affirm a revocation sentence if it is within the

statutory      maximum        and    is    not   plainly       unreasonable.”        United

                                                 2
States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013) (internal

quotation marks omitted).         We first review the district court’s

sentence for “significant procedural error.”                     Gall v. United

States, 552 U.S. 38, 51 (2007).            Next, we review the substantive

reasonableness of the sentence, “examin[ing] the totality of the

circumstances to see whether the sentencing court abused its

discretion in concluding that the sentence it chose satisfied

the standards set forth in § 3553(a),” United States v. Gomez-

Jimenez, 750 F.3d 370, 382 (4th Cir.) (internal quotation marks

omitted), cert. denied, 135 S. Ct. 305 (2014), as applicable to

a revocation of supervised release proceeding, see 18 U.S.C.

§ 3583(e).    When reviewing the substantive reasonableness of a

revocation sentence, an appellate court may apply a presumption

of   reasonableness    where     the   imposed        term   falls   within   the

Sentencing Guidelines policy statement range.                   United States v.

Aplicano-Oyuela, 792 F.3d 416, 425 (4th Cir. 2015).                     Finally,

because   Seagers     did   not    object        to    the   imposed   term    of

imprisonment before the district court, our review is for plain

error.    Webb, 738 F.3d at 640-41.               Our review of the record

reveals neither a procedural error nor anything overcoming the

applicable   presumption    of    reasonableness         that   accompanies   the

district court’s imposition of a within-Guidelines sentence.

     In   accordance   with    Anders,      we    have   reviewed    the   entire

record in this case and have found no meritorious issues for

                                       3
appeal.   We    therefore   affirm   the   district      court’s   judgment.

This court requires that counsel inform Seagers, in writing, of

the right to petition the Supreme Court of the United States for

further review.      If Seagers requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on Seagers.

     We dispense with oral argument because the facts and legal

contentions    are   adequately   presented   in   the    materials   before

this court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                     4